      Case 3:18-cv-02729-W-LL Document 56 Filed 06/17/20 PageID.363 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                            UNITED STATES DISTRICT COURT
11                          SOUTHERN DISTRICT OF CALIFORNIA
12
13   GAVIN JONES, et al.,                                Case No.: 18-CV-2729 W (LL)
14                                     Plaintiffs,
                                                         ORDER GRANTING ATTORNEY’S
15   v.                                                  MOTION TO WITHDRAW AS
                                                         COUNSEL FOR PLAINTIFF GAVIN
16   COUNTY OF SAN DIEGO, et al.,
                                                         JONES [DOC. 47]
17                                   Defendants.
18
19         Attorney Samuel H. Park has filed a motion to withdraw as attorney of record for
20   Plaintiff Gavin Jones. The motion is unopposed.
21         “The grant or denial of an attorney’s motion to withdraw in a civil case is a matter
22   addressed to the discretion of the trial court . . . .” Washington v. Sherwin Real Estate,
23   Inc., 694 F.2d 1081, 1087 (7th Cir. 1982). Factors considered in evaluating the motion
24   are “1) the reasons why withdrawal is sought; 2) the prejudice withdrawal may cause to
25   other litigants; 3) the harm withdrawal might cause to the administration of justice; and
26   4) the degree to which withdrawal will delay the resolution of the case.” CE Resource,
27   Inc. v. Magellan Group, LLC, 2009 WL 3367489, at *2 (E.D.Cal. 2009) (citing
28   Canandaigua Wine Co., Inc. v. Moldauer, 2009 WL 89141, at *1 (E.D.Cal. 2009)).

                                                     1
                                                                                  18-CV-2729 W (LL)
      Case 3:18-cv-02729-W-LL Document 56 Filed 06/17/20 PageID.364 Page 2 of 3



 1         Attorney Park contends that in late February, the parties discussed and negotiated a
 2   tentative settlement agreement. (Park Decl. [Doc. 47-1] ¶ 4.) Jones, however, did not
 3   sign the settlement agreement, and thereafter became incommunicative with Attorney
 4   Park. (Id. ¶ 5.) Jones then failed to appear at telephonic hearings before Magistrate
 5   Judge Linda Lopez on March 26, 2020, April 2, 2020 and April 16, 2020. (Id. ¶ 6.)
 6   Attorney Park provided Jones notice of each of these hearings. (Id.) As a result of
 7   Jones’s failure to communicate with Attorney Park and failure to cooperate in the
 8   prosecution of this litigation, on April 4, 2020 Magistrate Judge Lopez granted
 9   Defendants’ application to remove Jones as Guardian Ad Litem for Minor Plaintiffs E.J.
10   and W.J. (See Order [Doc. 46].) Based on these facts, the Court finds Attorney Park has
11   established that there has been a complete breakdown of the attorney-client relationship
12   between him and Jones such that Jones has made it unreasonably difficult for Attorney
13   Park to carry out his representation effectively. See, CA ST RPC Rule 3-700(C)((1)(d).
14         Additionally, there is nothing in the record suggesting that Attorney Park’s
15   withdrawal will prejudice the litigants in this matter, will harm the administration of
16   justice or unduly delay the resolution of this case. Attorney Park has notified and served
17   a copy of this motion on Jones, who was aware of the hearing, yet failed to file any sort
18   of opposition. (Park Decl. ¶ 9; Decl. of Service [Doc. 47-3].) The motion was also
19   served on the Defendants. (Proof of Service [Doc. 47-4].) To date, no opposition to the
20   motion has been filed.
21         For all these reasons, the Court GRANTS Attorney Samuel H. Park’s motion to
22   withdraw as attorney of record for Plaintiff Gavin Jones [Doc. 47] and ORDERS as
23   follows:
24          •     Attorney Park shall serve a copy of this order on Plaintiff Jones.
25          •     Plaintiff Jones shall provide the Court with his address on or before June 30,
26                2020.
27   //
28   //

                                                   2
                                                                                  18-CV-2729 W (LL)
      Case 3:18-cv-02729-W-LL Document 56 Filed 06/17/20 PageID.365 Page 3 of 3



 1         •    Attorney Park shall file proof of service of this order on Plaintiff Jones.
 2        IT IS SO ORDERED.
 3   Dated: June 17, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                                 18-CV-2729 W (LL)
